DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the set of claims received on 25 March 2021. Claims 1-16 are currently pending.
Drawings
	The drawings received on 25 March 2021 are accepted by the examiner.
Claim Objections
Claim 1 is objected to because of the following informality:
In line 9, it appears that the phrase “the outer surface” should read “an outer surface.”
Claim 8 is objected to because of the following informality:
In line 3, it appears that the phrase “the distal tip” should read “a distal tip.”
Claim 9 is objected to because of the following informality:
In line 1, it appears that the phrase “the distal tip” should read “a distal tip.”
Claim 12 is objected to because of the following informalities:
In line 1, it appears that the phrase “the cortical surface” should read “a cortical surface.”
In lines 1-2, it appears that the phrase “the interior” should read “an interior.”
In line 5, it appears that the phrase “the exterior surface” should read “an exterior surface.”
In line 7, it appears that the phrase “the interior” should read “an interior.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 and 13-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "the lateral cortex" in line 1. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear as to what “lateral cortex” is being penetrated.
	Note: It appears that amending line 1 of claim 1 to read “a lateral cortex of a bone” would overcome this rejection. For examination purposes, claim 1 will be treated as reading as such.
Claim 13 recites the limitation "the lateral cortex" in line 1. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear as to what “lateral cortex” is being penetrated.
	Note: It appears that amending line 1 of claim 13 to read “a lateral cortex of a bone” would overcome this rejection. For examination purposes, claim 13 will be treated as reading as such.
Claim 13 recites the limitation "the axial bore” and “the hollow extraction screw” in lines 10-11. There is insufficient antecedent basis for this limitation in the claim. Claims 13-16 appear to be directed toward the embodiment of Figures 1-4. In that embodiment, no “hollow extraction screw” is present.
Note: It appears that amending lines 10-11 of claim 13 to read “an axial bore of the tubular cortex penetrator” would overcome this rejection. For examination purposes, claim 13 will be treated as reading as such.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gil et al. (U.S. Patent 8,221,423).
	Gil et al. disclose (as to claim 13) a system (180) capable of penetrating a lateral cortex of a bone comprising a guide wire (130); a tubular cortex penetrator (150) having an inner surface (i.e. surface defining 168) capable of passing over the guide wire and an outer surface (i.e. surface defined by outer periphery of 150), the tubular cortex penetrator comprising a proximal end (156), and a distal end (154) comprising a beveled cutting edge (162) capable of penetrating the lateral cortex; and a guide sleeve (110) capable of surrounding the outer surface of the tubular cortex penetrator; wherein the guide wire is capable of passing through an axial bore (168) of the exterior tubular member; and wherein at least a portion (i.e. portion of 168 interacting with 130) of the inner surface of the tubular cortex penetrator is constricted (see Figure 5) so as to prevent radial movement of the guide wire within the tubular cortex penetrator (i.e. 168 is similar in diameter to 130 and one having ordinary skill in the art would recognize that this ensure a snug accommodation of 130), while allowing axial movement of (i.e. movement into and out of 168) the guide wire, wherein (as to claim 14) the tubular cortex penetrator is capable of being rotated about (i.e. via a drill attached at 160) an axis (i.e. axis defined along the longitudinal length of 130) thereof, and the cutting edge at the distal end of the tubular cortex penetrator is capable of cutting through the lateral cortex upon rotation of the tubular cortex penetrator (see column 5, lines 41-54) (see Figures 2-6, and column 3, line 64 – column 6, line 67).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gil et al. (U.S. Patent 8,221,423), as applied to claim 13 above, in view of Morgenstern Lopez et al. (U.S. Patent 8,821,378).
	Gil et al. disclose wherein (as to part of claim 15) the cutting edge at the distal end of the tubular cortex penetrator is on the outer surface of the tubular cortex penetrator (see Figure 4).
	Gil et al. disclose the claimed invention except for wherein (as to the remainder of claim 15) the inner surface of the tubular cortex penetrator is beveled.
	Morgenstern Lopez et al. teach the use of a tubular penetrator (9) capable of penetrating bone comprising a distal end (9.2) comprising a beveled cutting edge (9.3), wherein the cutting edge at the distal end of the tubular cortex penetrator is on an outer surface (i.e. surface defined by outer periphery of 9) of the tubular cortex penetrator and the inner surface of the tubular cortex penetrator is beveled (i.e. bevel defined by 9.3, see Figure 13.2) (see Figures 13-13.2, column 2, lines 24-29, and column 10, line 13 – column 11, line 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Gil et al. with wherein the inner surface of the tubular cortex penetrator is beveled in view of Morgenstern Lopez et al. in order to provide an alternative, well-known and obvious means for effectively cutting through bone.	
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
Claims 2-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. Claims 1-11 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with the underlined limitations below, a system for penetrating a lateral cortex of a bone comprising a guide wire; a tubular cortex penetrator configured to pass over the guide wire, the tubular cortex penetrator having an inner surface, an outer surface, and an axial bore therethrough, the tubular cortex penetrator comprising: a proximal end, and a distal end comprising a beveled cutting edge configured to penetrate the lateral cortex; and a hollow extraction screw with an axial bore, a proximal end, a distal end, and a threaded first cutting edge on an outer surface of the hollow extraction screw; wherein the guide wire is configured to pass through the axial bore of the hollow extraction screw; and the hollow extraction screw is configured to retract into a distal end of the axial bore of the tubular cortex penetrator.
Claim 12 is allowed.
The following is a statement of reasons for the indication of allowable subject matter. Claim 12 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with the underlined limitations below, a system for perforating a cortical surface of a bone and extracting bone material from the interior of said bone to thereby create a passageway into an interior of the bone comprising an exterior tubular member having an interior passage and a longitudinal axis having a distal and proximal end, the tubular member comprising a tapered cutting edge at its distal end configured to be advanced at least partially through an exterior surface of a bone; an extraction screw configured to be inserted through the interior passage of the outer tubular member and into an interior of a bone to assist in extracting bone material, the extraction screw including an interior passage and a longitudinal axis having a distal and proximal end, the distal end including a tapered tip and a plurality of threaded protrusions proximal to the tapered distal end; and a guide wire over which the extraction screw is advanceable.
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Watanabe et al. (U.S. Patent 7,918,853) disclose a system comprising a tubular cortex penetrator, an extraction screw, and a guide sleeve.
Jenkins et al. (U.S. Patent 10,517,608) disclose a system comprising a tubular cortex penetrator, and a drill bit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775